Citation Nr: 0703402	
Decision Date: 02/05/07    Archive Date: 02/14/07	

DOCKET NO.  05-14 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for human immunodeficiency 
virus (HIV).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1978 to October 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
VARO in Portland, Oregon, that denied entitlement to the 
benefit sought.

A review of the evidence of record discloses that in June 
2005, the veteran was issued a statement of the case with 
regard to a claim for a disability rating in excess of 
40 percent for left sacroiliac joint disease with limitation 
of motion.  However, in a July 2005 statement, the veteran 
stated that he wished "to drop my appeal of the increase of 
my low back.  Please do so."  Accordingly, that issue is no 
longer in appellate status.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision.

2.  The competent and probative medical evidence does not 
demonstrate the veteran's HIV is attributable to his active 
service or that it is as likely as not caused by any incident 
of service.


CONCLUSION OF LAW

The veteran's HIV was not incurred in or aggravated by his 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
and 5126 (West 2002 & Supp. 2005) significantly changed the 
law prior to the pendency of this claim.  VA has issued final 
regulations to implement the statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA provisions include an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds VA has fulfilled 
its duties to the veteran under the VCAA.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The Board believes that the 
September 2002 letter sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate his claim.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must:  (1)  Inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements at 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all 5 elements of a service-connected 
claim.  Those 5 elements include:  (1)  Veteran's status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for a service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and evidence presented with the claim 
and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Initially, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating in the 2002 letter.  
Despite the inadequate notice provided to him on these latter 
two elements, the Board finds no prejudice to him in 
proceeding with an issuance of a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the evidence has been prejudiced thereby).  This is 
because the appeal is being denied and there is therefore no 
need to consider application of the aforementioned Dingess 
elements.

The Board also recognizes, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004), proper VCAA notice 
must "proceed an initial unfavorable [agency of original 
jurisdiction] decision on a...claim."  VA provided its notice 
to the veteran in September 2002, a time several months 
before the issuance of the rating decision in March 2003.

VA also has the duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A(a) ("the Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the...claim").  This duty includes assisting the 
veteran in obtaining records and providing medical 
examinations or obtaining medical opinions as such are 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b)(c)(d) (setting forth VA's Secretary's assistance 
duties to claimant).

The record shows the veteran was provided with an examination 
by VA for HIV related illness in September 2004.  The 
examiner reviewed the entire claims folder and, as requested, 
provided an opinion as to whether the veteran's current HIV 
status was a result of any inservice sexual activity.

Based on the foregoing, the Board finds that VA fulfilled its 
VCAA duties to notify and assist the veteran, and, thus, no 
additional assistance notification is required.  The veteran 
has suffered no prejudice that would warrant a remand, and 
his procedural rights have not been abridged.  See Bernard, 
4 Vet. App. at 392-394.

Pertinent Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 
12 Vet. App. 341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons and bases 
for rejecting any evidence favorable to the veteran.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and probative evidence and what this evidence shows, 
or fails to show, on the claim.  The veteran should not 
assume that the Board has overlooked pieces of evidence that 
are not specifically discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board provide reasons for rejecting evidence favorable to 
the veteran).

A review of the service medical records reveal that on one 
occasion in August 1987, the veteran reported that he had 
just been informed that his girl friend's ex-husband had 
AIDS.  He stated he was sexually active and he wanted an AIDS 
test.  It was noted that he had just undergone "separate 
physical examination and laboratory work" and all was within 
normal limits.  He was described as currently asymptomatic 
with the exception of anxiety about the news given him from 
the girl friend.

The post service medical evidence documents the diagnosis of 
HIV in January 1990.  Depression was noted at the time of 
psychiatric evaluation of the veteran by VA in October 1996.  
It was reported at that time that in 1988, the veteran lived 
with his first partner who reportedly died of AIDS in July 
1991.  The veteran was very involved with an AIDS project and 
with a Kaiser Home Hospice facility.  Reportedly, he had been 
with his current partner for 4 1/2 years.  That individual was 
also HIV positive.  An Axis I diagnosis was made of major 
depression.  An Axis III diagnosis was made of asymptomatic 
HIV infection.

Additional pertinent post service medical evidence includes a 
report of an HIV-related illness examination accorded the 
veteran by VA in November 2002.  The claims folder and the 
veteran's electronic chart were made available and were 
reviewed by the examiner.  The veteran stated that he first 
found out about the infection prior to his discharge from 
service when he underwent HIV testing at an Air Force base.  
He claimed he was told his test was positive.  He stated he 
went in for testing because he was called by a former girl 
friend in Germany in 1986 who told him that she and her ex-
husband were both HIV positive.  He stated that he dated her 
in the mid-1980's.  He thought the test might be false 
positive, so he resisted further evaluation until 2 years 
later, when he was again found to be HIV positive.  He 
indicated he was started on anti retro viral treatment in 
1993.  As risk factors for HIV infection, the veteran gave a 
history of homosexuality since 1986.  A previous partner from 
1988 to 1991 was HIV infected and died in 1991.  His current 
partner was also HIV positive.  He denied other risk factors 
for HIV infection.  He denied any history of surgeries with 
blood transfusion, intravenous drug abuse, body piercing, 
tattoos, contact with blood or body fluids, or work as a 
medical corpsman or work in the health care field.  The 
physician stated that she could find no documentation on 
review of the claims file of HIV testing.  She urged the 
veteran to send a copy of the reported test results to VA if 
he had them so that they could be included in his claims 
file.

The pertinent evidence includes a report of another HIV-
related illness examination accorded the veteran by VA in 
September 2004.  The claims file and the VA records in the 
computerized system were reviewed "extensively" by the 
examiner.  The examiner stated that a review of the medical 
records from service did not document that there was a 
positive HIV test.  He stated that making a connection 
between the veteran's HIV infection and his time in service 
"would be based solely on the veteran's word that the test 
was positive at that time without any objective evidence to 
establish it as a fact."  The examiner referred to the 
service medical record note dated in August 1987 which has 
been referred to above in this decision.

Reference was made to a January 1995 medical record 
indicating that the veteran's only HIV risk factor noted at 
that time was male to male sex.  He indicated this was the 
account given at the time of the medical record most closely 
made to the actual diagnosis of the HIV infection.  He stated 
that the next closest note related to this was in October 
1996 at which time it was indicated the HIV infection was 
diagnosed in 1990.  The examiner noted that the veteran gave 
different accounts at different times with regard to his 
sexual history.  The examiner believed the various 
discrepancies made it difficult to say there was at least a 
50 percent probability that the history given by the veteran 
was true.  The examiner gave a diagnosis of asymptomatic HIV 
infection.  He opined that there was a less than 50 percent 
probability that the HIV infection was attributable to the 
veteran's military service.  He noted that according to 
medical records more chronologically close to the diagnosis, 
the HIV diagnosis was made in about 1989 and 1990 and the HIV 
risk given at that time was male to male sex.  He referred to 
discrepancies in the veteran's accounts at different times 
and believed this resulted in a less than 50 percent 
probability that the veteran's subjective statements that his 
HIV was diagnosed while in service were accurate.  The 
examiner noted that "clearly if an actual lab record verified 
as being from his time in the military can be found 
documenting that he had a positive HIV test at that time in 
1987, then it clearly would be established that his HIV 
infection was contracted while he was in the military, but in 
the absence of objective evidence and discrepancies in the 
subjective history, at this time I believe there is less than 
a 50 percent probability that there is a connection there."

Based on a review of the entire record, the Board finds that 
the preponderance of the medical and other evidence does not 
support a grant of service connection.  Although the first 
element of establishing service connection, that being the 
presence of a current disability, is shown, inservice 
incurrence is not shown, and the record does not contain any 
competent medical opinion indicating that it is as least as 
likely as not that the veteran's current HIV infection began 
during service.  VA physicians in 2002 and 2004 examined the 
veteran and each had access to the entire medical record.  
The examiner in November 2002 indicated she was unable to 
find any documentation on a complete review of the claims 
file HIV testing had taken place.  She stated that she urged 
the veteran to submit a copy of the test results to VA, but a 
review of the record reveals this has not been done.  The VA 
physician who examined the veteran in September 2004 referred 
to discrepancies in the veteran's subjective history 
regarding his HIV infection.  He also noted a complete 
absence of objective evidence associating the HIV infection 
with the veteran's active service and expressed the opinion 
that there was a less than 50 percent probability that there 
was a causal relationship between the veteran's HIV infection 
and his active service.  Without a medical opinion providing 
a necessary nexus, the criteria for a grant of service 
connection are not met.  There is essentially no evidence of 
record, other than the veteran's contentions, that his 
current HIV infection is related to his active service.  As 
he is not a medical expert, he himself is not competent to 
express an authorative opinion with regard to medical 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Therefore, in the 
absence of competent evidence demonstrating a link between 
any current HIV and service, service connection is not 
warranted for HIV on any basis.


ORDER

Service connection for HIV is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


